*924In an action, inter alia, for a money judgment for arrears of support payments, plaintiff appeals from an order of the Supreme Court, Queens County, dated April 30, 1976, which denied her motion which, in effect, was for reargument of prior orders of the same court, which prior orders, inter alia, denied her application to punish defendant for contempt. Appeal dismissed, without costs or disbursements. No appeal lies from an order denying a motion for reargument (Kaplan v Nadler, 23 AD2d 774). Plaintiff’s remedy is to bring another motion to punish defendant for contempt if he is still in arrears. Hargett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.